UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52506 ESP RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0440762 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1003 South Hugh Wallis Road Suite G-1 Lafayette, Louisiana 70508 (Address of principal executive offices) (Zip Code) (832) 342-9131 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS As of January 20, 2015, there were 237,630,249 shares of the Registrant’s common stock outstanding. PART I - FINANCIAL INFORMATION ITEM 1. – FINANCIAL STATEMENTS ESP Resources, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Prepaid expenses Total current assets Assets held for sale - Property and equipment, net of accumulated depreciation of $2,213,460 and $1,836,493, September 30, 2014 and December 31, 2013 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Net Liabilities from discontinued operations Factoring payable Accrued expenses Due to related parties Contingent consideration payable Guarantee liability Short-term debt Current maturities of convertible debentures, net of debt discount Current maturities of debt - vendor deferred payment Current maturities of Long-term Debt Current portion of capital lease obligation Derivative liability Total current liabilities Long-term debt (less current maturities) Long-term debt - vendor deferred payment (less current maturities) - Capital lease obligations (less current maturities) Deferred lease cost - Total liabilities Commitments and Contingencies(Note 14) STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock - $0.001 par value, 10,000,000 shares authorized in 2011, none outstanding - - Common stock - $0.001 par value, 350,000,000 shares authorized, 237,630,249 and 156,230,249 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively Additional paid-in capital Subscription receivable ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. ESP Resources, Inc. Condensed Consolidated Statements of Operations Three Months and Nine Months Ended September 30, 2014 and 2013 (Unaudited) Three months ended September 30, Nine months ended September 30, CONTINUING OPERATIONS SALES, NET $ COST OF GOODS SOLD GROSS PROFIT General and administrative Depreciation and amortization Loss on disposal of assets - LOSS FROM CONTINUING OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) Factoring fees ) Amortization of debt discount ) Other income, net 75 Interest income - 2 - 14 Change in derivative liability Total other expense ) LOSS FROM CONTINUING OPERATIONS ) LOSS FROM DISCONTINUED OPERATIONS - ) - ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHΑRE (basic and dilutеd) for discontinuеd opеrations $
